Order entered July 8, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00135-CR

                          RICHARD EARL DRIVER, JR., Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-80014-2013

                                             ORDER
         The Court GRANTS appellant’s second motion for extension of time to file appellant’s

brief.

         We ORDER the Clerk of the Court to file the brief tendered as of the date of this order.


                                                       /s/   DAVID EVANS
                                                             JUSTICE